Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a divisional of 16/684429, filed 11/14/2019, now US Patent 11,201,343.

The following is an examiner’s statement of reasons for allowance: The instant claims 9-15 are allowable over the cited prior art of record. The cited prior art of record fails to fairly teach or suggest a battery system, wherein the system comprises components including a controller which performs an operation to apply a negative potential to the catalyst bed of a flow cell during charging of the redox flow battery, detecting when the rate of ferric iron reduction at the rebalancing reactor falls below a predetermined and set threshold and thus flushing the catalyst bed, and request soaking the catalyst bed in DI water  after an interval of operating time of the redox flow battery has elapsed. The prior art 2015/0104724 and 2018/0316033 teach a flow cell battery and method of rebalancing, however, the reference fails to disclose the flowing DI water after the reduction of ferric iron..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722